ORDER**
The government’s unopposed motion for remand is granted so that the Board of Immigration Appeals (“BIA”) can reconsider its July 2, 2008, decision denying petitioner’s application for a waiver under former § 212(c) of the Immigration and Nationality Act, in light of Judulamg v. Holder, — U.S.-, 132 S.Ct. 476, 181 L.Ed.2d 449 (2011). The memorandum disposition filed March 15, 2011, 421 Fed. Appx. 745, is vacated. Petitioner’s petition for panel rehearing and rehearing en bane is denied, as moot.
REMANDED to the BIA. No costs.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.